Citation Nr: 1730975	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014 and June 2016 for further development.  

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in February 2014 and June 2016 with instructions to obtain additional service treatment records, which the Veteran contends are missing (See Hearing Transcript, VBMS, 7/24/12, pgs. 16, 18).  Specifically, the Board noted that service treatment records were missing from when the Veteran served in Korea and when he served at Fort Hood.  

In response to the June 2016 remand, the RO sent the Veteran a July 2016 correspondence in which it informed him of its September 2009 and March 2014 unsuccessful efforts to obtain the records.  The RO made a third attempt to obtain the records in August 2016.  The Board is satisfied that all reasonable efforts have been made and that the Veteran was informed of their unavailability.  Furthermore, the Board notes that the probative value of the records is unclear insofar as the Veteran has acknowledged that he did not know that he had hepatitis C while he was in service (or for several years after service); and his statements regarding potential risk factors in service (inoculation/jet/air gun, sexual activity, shared needles, etc.) have been largely accepted as true without the need for further substantiation.  

The claim was also remanded so that the Veteran could undergo a VA examination; this occurred in November 2016, with an opinion rendered in February 2017.  The examiner opined that the Veteran's hepatitis C was less likely than not related to service.  However, the Board finds that the examination report is inadequate.  Specifically, the examiner failed to support the opinion with a clear rationale.  For example, the Veteran reported sharing needles while in the military.  The examiner noted only that "but [he] was not diagnosed with hepatitis C at that time."  Given that one can have hepatitis C and be asymptomatic for years, the fact that hepatitis C was not diagnosed during service is an inadequate basis for opining that hepatitis C was not caused by service.  

Additionally, the Veteran reported using shared razors during service.  The examiner stated "but military records document he was on shaving profile and was allowed to use scissors."  In fact, the military records reflect that the Veteran was on shaving profile from March 1977 to May 1977 as a result of having been diagnosed with pseudofolliculitis barbae (VBMS, 11/14/12, p. 1).  There is no indication that the Veteran was on shaving profile the entirety of his 4 1/2 years on active duty.  Consequently, the risk factor of having used shared razors during service must be addressed.  

The Veteran reported that he could not quantify his number of sexual partners without guessing.  The Board believes that such a statement indicates that the number of sexual partners was high.  The examiner never rendered an opinion regarding the likelihood that the Veteran contracted hepatitis C through sexual contact.  

The examiner also failed to acknowledge the Veteran's contention that he contracted hepatitis C by way of an air gun used for inoculation.

In short, the examiner failed to provide an adequate explanation as to why it is less likely than not that these in-service risk factors were responsible for the Veteran's hepatitis C diagnosis.  

Finally, the Board notes that the Veteran submitted numerous articles regarding hepatitis C risk factors including increased rates of hepatitis C found in members of the military (VBMS, 7/19/10 and 7/31/12).  The examiner failed to discuss these articles.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran an appropriate VA examination for the purpose of determining whether he has hepatitis C that is related to military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to whether the hepatitis C had its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service?  

In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records and his testimony before the Board regarding the risk factors for hepatitis C in service.  Specifically, the examiner should note risk factors including air gun injections, sexual partners too numerous to remember, sharing needles, and sharing razors (his shaving profile was temporary).   

The examiner should also comment on the articles submitted by the Veteran (VBMS, 7/19/10 and 7/31/12).  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  Moreover, the fact that hepatitis C was not diagnosed during service is an inadequate basis for an opinion weighing against the Veteran.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







